IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-76,391-03


                    EX PARTE EDWARD LOUIS WOODARD, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. 6793 IN THE 506TH DISTRICT COURT
                             FROM WALLER COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). In 1992, Applicant was convicted of

aggravated assault and sentenced to three years’ imprisonment. He did not appeal his conviction.

        Applicant contends his conviction is void. The trial court finds that Applicant is entitled to

relief based on improper admonishments. We agree Applicant is entitled to relief. However, we base

our ruling on the fact that Applicant was not represented by counsel nor did he waive counsel.
                                                                                                                      2

         Relief is granted. The judgment in Cause No. 6793 in the 506th District Court1 of Waller

County is set aside, and Applicant is remanded to the custody of the Sheriff of Waller County to

answer the charges against him. The trial court shall issue any necessary bench warrant within 10

days after the mandate of this Court issues.

         Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 30, 2013
Do not publish




        1
          Judgment was rendered in W aller County in the 9th Judicial District Court. Subsequently, the legislature
removed W aller County from the 9th Judicial District and created the 506th Judicial District composed of Grimes
and W aller Counties. The current 9th Judicial District Court is composed of Montgomery County only.